ORDER

PER CURIAM.
Plaintiff, Karen Sweeney (“Sweeney”) appeals the entry of summary judgment in favor of Defendant, Cincinnati Life Insurance Company (“Cincinnati”). Sweeney alleges the trial court erroneously applied the wrong standard when reviewing misrepresentations made on the life insurance application. Sweeney also maintains that the trial court erred in considering Cincinnati’s reply brief because it failed to comply with the timing requirements of Rule 74.04(c).1
We have reviewed the briefs of the parties and the record on appeal, and we find the claims of error to be without merit. An opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).'

. All rule references are to the Mo.R.Civ.P. (2012), unless otherwise indicated.